DETAILED ACTION
Response to Amendment
3.  (Continued)
	The proposed amendments filed after a final rejection, but prior to the date of filing a brief, will not be entered because they raise new issues that would require further consideration and/or search.  In particular, the proposed limitation changing the range of the combined concentration of iron, manganese, and copper requires further consideration and/or search. 
	Additionally, the individual ranges for iron, manganese, and copper are each limited in the aluminum alloy in amounts up to 0.5 wt. % for each, however the proposed amendment has a combined concentration of iron, manganese, and copper that would exceed the allowed amounts. If iron, manganese, and copper were each to the maximum of their allowed amount of 0.5 wt. %, the total concentration would be 1.5 wt. %, which is less than the 3.0 wt. % in the proposed amendment. 

Response to Arguments
12.  (Continued)
	The request for reconsideration has been considered but does not place the application in condition for allowance.  
Applicant asserts that the claimed ranges contains surprising and unexpected results which rebut the prima facie case of obviousness. 
This argument is not found to be persuasive. 
Applicant has failed to meet their burden to rebut the prima facie case of obviousness. In the case where the claimed ranges overlap or lap inside ranges disclosed by the prior art a prima 
Applicant has failed to set forth data that demonstrates criticality of the claimed ranges. Applicant presents Table 1 within the arguments. This corresponds to Table 1 from the Specification of the instant application. The alloys 1-3 have similar or better elongation than the comparative alloy. (¶110 of Specification) Alloys 4 and 5 show good elongation comparable to the comparative alloy. (¶110 of Specification) Figure 3 from the instant specification is reproduced below.

    PNG
    media_image1.png
    508
    803
    media_image1.png
    Greyscale

Alloys 1-3 fall outside the claimed range for the total concentration of iron, manganese, and copper. However, the data appears that this achieves similar or improved results compared to the claimed range. Applicant has not explained how this data is alleged to establish criticality or 
Applicant’s own arguments also demonstrate a lack of criticality. Applicant argues that Alloys 4-6 have approximately double or greater the amount of total Fe, Mn, and Cu, yet achieve comparable performance. (Remarks submitted 13 January 2021, Pages 8-9) The results are comparable. This fails so show that the ranges are critical.
Therefore, Applicant has not met their burden rebutting the prima facie case of obviousness. 

Applicant argues that claim 8 recites an amount of recycled content which impacts the properties. Applicant points to paragraph 4 of the Specification. Applicant also asserts the independent claims incorporate the recycled scrap. 
These arguments are not found to be persuasive. 
First, the independent claims have no scrap limitations. Therefore, this argument is not commensurate in scope with the claims.
Second, two alloy products wherein one is made via scrap and the other is not would not be patentability distinct from each other when their compositions are the same. This is consistent with the teaching of the specification which says that the differences in properties is due to undesirable elements. Therefore, where the prior art teaches the alloy composition an alloy composition that is identical but made from scrap would not be patentably distinct. 
Third, the scrap from which the alloy is produced is not limited. Scrap could include only high purity or ultra-high purity aluminum products. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636.  The examiner can normally be reached on 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784